DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

Claims 1-20 of this application is patentably indistinct from claims 1-4, 6 and 8-20, filed on 10/05/2020, of Application No. 16826885. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-18 of U.S. Patent No. 10,871,312. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 and 8-18 of U.S. Patent No. 10,871,312 encompasses all of the limitations of claims 1-4 and 10-20 of the current Application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the first compartment of claim 7 is not, but should be labeled in Figure 1.  Furthermore, the “two separate valves in each compartment” and “tank source” of claim 8 are not labeled in each compartment of Applicant’s figures. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: pg. 7, last paragraph, Applicant recites “A solenoid valve 3 is located either between the tanks 4 and the evaporator 2, or in a location 8 between the evaporator 2 and the evaporator vent pipe 6.” which appears to establish the scope of the invention to include a solenoid valve at the location of valve 3 or 8, but not both due to the term “either”.  Pg. 7, last paragraph, goes on to recite “In the preferred embodiment, the solenoid valve 8 is located between the evaporator 2 and the vent pipe 6.”, and in the first paragraph of pg. 8, “the controller energizes the solenoid valve 8”, the reference number 8 being disclosed as a location and a valve according to pg. 7.  Fig. 1 of the drawings show a shaded circle similar to that of valve 3, therefore it appears 8 should be a valve.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“flow restricting device”, wherein the place holder “device” is coupled with the functional language “flow restricting” and not modified by structure sufficient to perform the function in claim claims 1. Pg. 8 of Applicant’s disclosure recites “A flow restricting device 7 limits the flow of the cryogenic coolant through the evaporator 2. The cryogenic fluid, being extremely cold as it enters the evaporator, needs sufficient time in the evaporator to absorb the heat and provide efficient cooling. If the flow is not reduced by the flow restrictor 7… Thus a flow restrictor 7 is employed in the coolant flow stream that reduces the flow until most of the energy-absorbing capability of the coolant is transferred to the evaporator”.  Fig. 1 of Applicant’s disclosure shows a box at 7, representing the flow restricting device.  Neither the written description, nor the drawings, explicitly describe what structure makes up the flow restricting device, since these can be valves, orifices or any structure which restricts flow.  Due to the lack of written description and clarity for which the flow restricting device is to be interpreted, the term renders Applicant’s disclosure to be rejected under 35 U.S.C. 112(a) for lack of written description as well as invoking 35 U.S.C. 112(b), for indefiniteness. In order to expedite prosecution, a flow restricting device will be examined as any device which restricts flow.
“sub-cryogenic freezing units” in claim 14, wherein the place holder is “units”, coupled with the functional language of “sub-cryogenic freezing” (interpreted as units for sub-cryogenic freezing), without sufficient structure to perform the function.  Applicant’s disclosure, on pg. 12, second paragraph, recites “Further, an optional feature is the capability of supporting smaller refrigeration units within the TRU 9. Cryogenic ultra low freezers, blast freezers, storage freezers, shipper freezers, storage freezers, chest freezers or storage vats may be loaded onto the TRU 9 and connected to the cryogenic supply line 42 and vent line 43.”, therefore, the units will be interpreted as “ultra low freezers, blast freezers, storage freezers, shipper freezers, chest freezers or storage vats, and their equivalents.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 2 is objected to because of the following informalities:  the word “pathto” should be two words, “path to”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-14 are rejected for being dependent on claim 1.

Claim 1 recites the limitation “a flow restricting device”, which as discussed under the claim interpretation heading above, requires the limitation to be examined under 35 U.S.C. 112(f) for reciting a place holder, coupled with functional language, and not modified by sufficient structure to perform the function.  Applicant’s disclosure, which requires the Applicant to recite the structure in the specification which is to be interpreted as the place holder “device”, to sufficiently perform the function of flow restricting, and thereby establish the scope of the invention as well as the metes and bounds of the claim, lacks written description for not explicitly reciting the structure to be interpreted under 112(f). Pg. 8 of Applicant’s disclosure recites “A flow restricting device 7 limits the flow of the cryogenic coolant through the evaporator 2. The cryogenic fluid, being extremely cold as it enters the evaporator, needs sufficient time in the evaporator to absorb the heat and provide efficient cooling. If the flow is not reduced by the flow restrictor 7… Thus a flow restrictor 7 is employed in the coolant flow stream that reduces the flow until most of the energy-absorbing capability of the coolant is transferred to the evaporator”.  Fig. 1 of Applicant’s disclosure shows a box at 7, representing the flow restricting device.  Neither the written description, nor the drawings, explicitly describe what structure makes up the flow restricting device, since these can be valves, orifices or any structure which restricts flow.  In order to expedite prosecution, a flow restricting device will be examined as any device which restricts flow.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 2-14 are rejected for at least being dependent on claim 1 while claims 16-20 are rejected for being dependent on claim 15.

Claim 1 recites the limitation “one or more super-insulated vacuum tanks located in front of, beneath or inside the TRU filled with liquid nitrogen, carbon dioxide or a cryogenic coolant…a flow restricting device that limits the flow of the cryogenic coolant through the evaporator” in lines 7-15, rendering the claim indefinite for being unclear if the at least two super-insulated vacuum tanks contain the same fluid or if they are part of the TRU or not.  
Fig. 1 of Applicant’s drawings show TRU at 1 and the tanks at 4, wherein the tanks are located outside of the TRU, rendering the claim indefinite for being unclear how the insulated vacuum tanks can be located in front or beneath the TRU, but still be considered part of the TRU. 
Additionally, Applicant’s disclosure, specifically pg. 7, first paragraph, recites “The cryogen is pressurized to 22 psi in the preferred embodiment with liquid nitrogen at -196 deg C. As an alternate coolant, liquid carbon dioxide may be stored at 75 psi and -60 deg C.” appearing to define the scope of the invention such that all tanks claimed contain the same coolant due to the term “As an alternate coolant”, which appears to disclose preference for a single coolant to be used.  The Applicant’s written description does not explicitly or implicitly disclose an embodiment where at least two tanks are used, and two separate coolants are within the at least two tanks.  Therefore, the merits of claim 1 will be established by examining the limitation as “one or more super-insulated vacuum tanks located in front of, beneath or inside the TRU, all filled with the same, and one of, liquid nitrogen, carbon dioxide or a cryogenic coolant…a flow restricting device that limits the flow of the one of liquid nitrogen, carbon dioxide or cryogenic coolant through the evaporator”.

Claim 1 recites the limitation “a multiplicity of fans located adjacent to and above the evaporators”, in the third to last line and “the evaporator” in lines 3 and 10, rendering the claim indefinite for being unclear which of the “one or more evaporators” of line 2 the Applicant is referring to.  For the purposes of compact prosecution, based on the Examiner's best understanding of Applicant's disclosure, the limitation has been examined as ”the one or more evaporators” in lines 3 and 10 and “a multiplicity of fans located adjacent to and above the one or more evaporators” in the last 3 lines of claim 1.  

Claim 1 recites the limitation “a flow restricting device”, which as discussed in the claim interpretation heading, invokes indefiniteness for not meeting the requirements under 35 U.S.C. 112(f), which requires the Applicant to recite the structure which is to be interpreted for the place holder “device”, to sufficiently perform the function of flow restricting and thereby establish the scope of the invention as well as the metes and bounds of the claim. In order to expedite prosecution, a flow restricting device will be examined as any device which restricts flow.

Claim 7 recites the limitation “a vent coolant stored in a first compartment, and wherein the vent coolant from the first compartment supplies energy to a multiplicity of compartments”, rendering the claim indefinite for being unclear if the “vent coolant” is the same, or different from the “liquid nitrogen, carbon dioxide or cryogenic coolant” stored within the one or more super-insulated vacuum tanks” in claim 1, from which claim 7 ultimately depends.  
Further, the limitation is indefinite for being unclear if the first compartment is one of the multiple compartments of claim 5, from which claim 7 depends, or if the multiplicity of compartments are the “multiple compartments” of claim 5.   .
The Applicant’ disclosure, when looking at Figs. 1-3 shows super-insulated vacuum tanks 4 storing the only fluid in the system, and further shows in Fig. 3 that the super-insulated vacuum tanks are located in a separate compartment outside the multiple compartments. Although Applicant’s disclosure recites on pg. 6, second paragraph, “On semi-trailer tractors, the tanks 4 are located in front, or attached to the underside of the trailer. As an option, the tanks 4 may be placed inside the TRU 9, which has the disadvantage of reducing the payload volume.” and only shows in Fig. 1 and 2 tanks 4 located in an unlabeled compartment in the front of the trailer, and therefore appears to only disclose the at least one tank(s) within a first compartment at the front of the trailer and outside of the multiple compartments.
Therefore, based on the Applicant’s disclosure, as best understood by the Examiner, the limitation will be examined as “wherein the one or more super-insulated vacuum tanks is located in a first compartment in the front of the TRU, and outside of the multiple storage compartments, wherein the nitrogen, carbon dioxide or cryogenic coolant, stored within the one or more super-insulated vacuum tanks, supplies energy to the multiple compartments”.

Claim 8 recites the limitation “wherein two separate valves in each compartment change the source from a main compartment vent to a tank source”, rendering the claim indefinite for being unclear what compartments of the first compartment and multiple compartments of claim 7 Applicant is referencing and for the term “the source” lacking antecedent basis. A closer look at the Applicant’s disclosure, specifically pg.7, last paragraph, Applicant recites “A solenoid valve 3 is located either between the tanks 4 and the evaporator 2, or in a location 8 between the evaporator 2 and the evaporator vent pipe 6. In the preferred embodiment, the solenoid valve 8 is located between the evaporator 2 and the vent pipe 6. This location has the advantage of being in a less harsh environment. A solenoid valve 3 located between the cryogenic tank 4 and the evaporator 2 is subjected to much colder temperatures during normal operation.”.  Additionally, the term “a tank source” is indefinite for being unclear if the tank source is part of the one or more super-insulated vacuum tanks of claim 1, from which claim 8 depends from, or not.

Claims 11 and 20 recite the limitation “standard semi-trailer tractor” TRU, which is indefinite for the term “standard”, which is a relative term which renders the claim indefinite. The term “standard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the limitation will be examined as “semi-trailer tractor”.

Claim 15 recites the limitations “metering a flow of nitrogen through the evaporator” and “flow restricting a flow of cryogenic coolant”, in lines 10 and 15
Claim 15 recites the limitation “a multiplicity of fans located adjacent to and above the evaporators”, in the last line, as well as the limitations “metering a flow of nitrogen through the evaporator” and “flow restricting a flow of cryogenic coolant”, in lines 10 and 15, rendering the claim indefinite for being unclear which of the “one or more evaporators” of line 3 the Applicant is referring to and if the TRU comprises both nitrogen and a different cryogenic coolant.  For the purposes of compact prosecution, based on the Examiner's best understanding of Applicant's disclosure, the limitations of 10 and 15 have been examined, respectively, as “metering a flow of the liquid nitrogen, carbon dioxide or cryogenic coolant through the one or more evaporators” and “flow restricting a flow of the liquid nitrogen, carbon dioxide or cryogenic coolant”, and the last line has been examined as “a multiplicity of fans located adjacent to and above the one or more evaporators”.  Examination on the merits has been conducted based on this interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allwood (GB 2542604 A), hereinafter referred to as Allwood, in view of Bowdish et al. (US 2015/0330679), hereinafter referred to as Bowdish and Heinrich (WO 2012/126711 A1), hereinafter referred to as Heinrich.

Regarding claim 1, Allwood teaches a transport refrigeration unit (Fig. 4, 300) without vapor compression comprising:
one or more evaporators (Fig. 4, 22 and 30; pg. 3, lines 1-7)
one super insulated tank (Fig. 4, 12; paragraph 0046, “insulated on-board tank 12”), filled with a cryogenic coolant (“liquid nitrogen”; see paragraph 0045) connected to the one or more evaporators using pipes (annotated by the Examiner in Figure 1 below);
a solenoid valve (Fig. 4, 14; paragraph 0051, “A refrigerant fluid control means 14 is disposed on the line between the tank 12 and the freezer compartment 18. The fluid control means 14 is this embodiment is a valve 14, which can be a solenoid valve”) located upstream the one or more evaporators to meter a flow of nitrogen (nitrogen within the pipes indicated in annotated Figure 1 by the Examiner below) through the evaporator;
a temperature controlling circuit (“controller” in paragraph 0058 coupled with temperature sensors 20 and 28) that operates the valve (paragraph 0054, “The first and second fluid control means 14, 16 are solenoid valves in this embodiment; however, it would be appreciated that any suitable type of valve may be /5 used for starting or stopping the flow of refrigerant. The first and second fluid control means 14, 16 are controlled using a controller.”);
a flow restricting device (Fig. 4, three way valve 34) that limits the flow of the cryogenic coolant through the evaporator;
a vent pipe (Fig. 4, vent pipe 38’) to vent spent coolant (evaporated nitrogen) outside the TRU (pg. 11, lines 5-6, “The coupling means 34 is further coupled to the outside of the storage container 10 by exhaust outlet 38'.”). 


    PNG
    media_image1.png
    458
    780
    media_image1.png
    Greyscale

Figure 1:  annotated Fig. 4 of Allwood.

Allwood does not teach that the one or more evaporators contain two manifold tubes located at opposite ends of the evaporator and a multiplicity of cooling tubes traversing between the manifold tubes or wherein the pipes are vacuum insulated. 

Bowdish teaches an evaporator (Fig. 1A, 130; see paragraph 0071, “The cryogenic fluid then enters the expansion valve where it drops in pressure and changes state from a liquid to a vapor in the evaporator.” and paragraph 0075, “FIG. 5 shows a block diagram of an exemplary cryogenic system 200 in accordance with one aspect of the invention. In this system, cryogenic liquid or material such as liquid nitrogen (LN2) is stored in a cryogenic tank 202. The tank is connected to a relief valve 104 and to a valve supply line 206. The cryogenic main feed to the redundant and control valves to the air evaporator's coil” and paragraph 0078, “The lead tubes 220 then complete the enthalpy control to a heat exchanger/evaporator 230”) which includes two manifold tubes (annotated by Examiner in Figure 2 below) located at opposite ends (ends shown in annotated Figure 2 by the Examiner below) of the evaporator and a multiplicity of cooling tubes (annotated by Examiner in Figure 2 below) traversing between the manifold tubes;
one insulated tank (Fig. 1A, 102), filled with a cryogenic coolant (Fig. 1A, cryogen within tank 102 which is nitrogen; see paragraph 0066) connected to the one or more evaporators using vacuum insulated pipes (Fig. 1A, 106; see paragraph 0030);
a valve (Fig. 1A, 110) located upstream the evaporator to meter a flow of nitrogen (liquid nitrogen; see paragraph 0066) through the evaporator;
a temperature controlling circuit (Fig. 1A comprising 131 and 132) that operates the solenoid valve (see how 46 and 68 are electrically connected in Fig. 3);
a flow restricting device (Fig. 1A, 116) that limits the flow of the cryogenic coolant through the evaporator;
a vent pipe (Fig. 1A, 134) to vent the spent coolant outside the TRU; and 
a multiplicity of fans (Fig. 1A, 135s) located adjacent to the evaporators that distribute the cooled air uniformly.



    PNG
    media_image2.png
    541
    849
    media_image2.png
    Greyscale

Figure 2:  Fig. 1A of Bowdish.

It would have been obvious to one of ordinary skill before the effective filing date of the Applicant’s claimed invention to have modified the evaporators of Allwood to include two manifold tubes located at opposite ends and a multiplicity of cooling tubes traversing between the manifolds, as taught by Bowdish, in order to provide the predictable result of increasing the surface area the liquid nitrogen flows through, by using parallel cooling tubes, thereby increasing overall heat transfer rates.  
Additionally, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the pipes and supply lines (both indicated by the Examiner in annotated Figure 1 above) of Allwood to be vacuum insulated, as taught by Bowdish, in order to provide predictable result of preventing heat infiltration from around the pipe, thereby increasing efficiency of the TRU by preventing unwanted evaporation of the liquid nitrogen, carbon dioxide or cryogenic coolant, until it reaches the multiplicity of evaporators where latent heat transfer (evaporation) is most desired.

Allwood, as modified, does not teach wherein a multiplicity of fans are located adjacent to and above the one or more evaporators.

Heinrich teaches a TRU (Fig. 2) comprising cold heat exchangers (Fig. 2, 23) with a multiplicity of fans (Fig. 2, 24s), wherein at least one fan of the multiplicity of fans is located adjacent to and above (see pg. 13, lines 35-38 and pg. 14, lines 1-3, “The first, second and third heat exchangers 21, 22, 23 of each chamber 1, 2 are arranged one above the other in a heat exchanger column 25, the third heat exchanger 23 assuming the uppermost position, the first heat exchanger 21 the middle position and the second heat exchanger 22 the lowermost position. Above the heat exchanger column 25 is installed a circulating-air fan 24 ”) each of the cold heat exchangers.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Allwood, as modified, by disposing the multiplicity of fans adjacent to and above each of the one or more evaporators, as taught by Heinrich, in order to provide the predictable result of increasing the rate of heat transfer between the air within the TRU thereby cooling the products within, wherein placing the fan above the evaporators provides the predictable result of blowing air down towards the one or more evaporators thereby blowing air downwards on to the product below the evaporators.

Regarding claim 12, Allwood, as modified, teaches the TRU of claim 1, however the combination does not teach wherein the fan and control system are powered by one or more of the following:
a.    Solar panels attached to the outside top of the TRU,
b.    Nitrogen vent gas turbine generator,
c.    Stirling engine,
d.    Fuel cell,
e.    Deep charge batteries.

Bowdish teaches everything discussed in claim 1, and supplying power to the TRU using a stirling engine (see paragraph 0013, “In one embodiment, the effluent exhaust 
from the cryogenic refrigeration is recycled into electricity in an 
environmentally clean manner.  In another embodiment, through the use of 
cryogenically cooled Stirling engine, the need for an external electrical power 
source is eliminated.”) thereby eliminating the need for an external electrical power source.

Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the Applicant’s claimed invention to have modified the fan and control system of Allwood, as modified, to be powered by a Stirling engine on the TRU, as taught by Bowdish, in order to provide the similar and predictable result of eliminating the need for an external electrical power source.


Regarding claim 15, Allwood teaches a method (using Fig. 4) for transporting an object with a transport refrigeration unit (Fig. 4, 300) without vapor compression comprising:
Providing one or more evaporators (Fig. 4, 22 and 30)
Providing one super insulated tank (Fig. 4, 12; paragraph 0046, “insulated on-board tank 12”), filled with a cryogenic coolant (“liquid nitrogen”; see paragraph 0045) connected to the one or more evaporators using pipes (annotated by the Examiner in Figure 1 above);
Metering a flow of nitrogen through the one or more evaporators with a solenoid valve (Fig. 4, 14; paragraph 0051, “A refrigerant fluid control means 14 is disposed on the line between the tank 12 and the freezer compartment 18. The fluid control means 14 is this embodiment is a valve 14, which can be a solenoid valve”) located upstream the one or more evaporators to meter a flow of nitrogen (nitrogen within the pipes indicated in annotated Figure 1 by the Examiner above) through the evaporator;
Controlling the temperature with a circuit (“controller” in paragraph 0058 coupled with temperature sensors 20 and 28) that operates the solenoid valve (paragraph 0054, “The first and second fluid control means 14, 16 are solenoid valves in this embodiment; however, it would be appreciated that any suitable type of valve may be /5 used for starting or stopping the flow of refrigerant. The first and second fluid control means 14, 16 are controlled using a controller.”);
Flow restricting a flow of the cryogenic cooling using a flow restricting device (Fig. 4, 34) through the one or more evaporators;
Venting using a vent pipe (Fig. 4, 38’) to vent spent coolant (evaporated nitrogen represented by arrows leaving line 38’) outside the TRU (pg. 11, lines 5-6, “The coupling means 34 is further coupled to the outside of the storage container 10 by exhaust outlet 38'.”).

Bowdish teaches an evaporator (Fig. 1A, 130) which includes two manifold tubes (annotated by Examiner in Figure 2 above) located at opposite ends (ends shown in annotated Figure 2 by the Examiner above) of the evaporator and a multiplicity of cooling tubes (annotated by Examiner in Figure 2 above) traversing between the manifold tubes;
one insulated tank (Fig. 1A, 102), filled with a cryogenic coolant (Fig. 1A, cryogen within tank 102 which is nitrogen; see paragraph 0066) connected to the one or more evaporators using vacuum insulated pipes (Fig. 1A, 106; see paragraph 0030);
a valve (Fig. 1A, 110) located upstream the evaporator to meter a flow of nitrogen (liquid nitrogen; see paragraph 0066) through the evaporator;
a temperature controlling circuit (Fig. 1A comprising 131 and 132) that operates the solenoid valve (see how 46 and 68 are electrically connected in Fig. 3);
a flow restricting device (Fig. 1A, 116) that limits the flow of the cryogenic coolant through the evaporator;
a vent pipe (Fig. 1A, 134) to vent the spent coolant outside the TRU; and 
a multiplicity of fans (Fig. 1A, 135s) located adjacent to the evaporators that distribute the cooled air uniformly.

It would have been obvious to one of ordinary skill before the effective filing date of the Applicant’s claimed invention to have modified the evaporators of Allwood to include two manifold tubes located at opposite ends and a multiplicity of cooling tubes traversing between the manifolds, as taught by Bowdish, in order to provide the predictable result of increasing the surface area the liquid nitrogen flows through, by using parallel cooling tubes, thereby increasing overall heat transfer rates.  
Additionally, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the pipes and supply lines (both indicated by the Examiner in annotated Figure 1 above) of Allwood to be vacuum insulated, as taught by Bowdish, in order to provide predictable result of preventing heat infiltration from around the pipe, thereby increasing efficiency of the TRU by preventing unwanted evaporation of the liquid nitrogen, carbon dioxide or cryogenic coolant, until it reaches the multiplicity of evaporators where latent heat transfer (evaporation) is most desired.

Allwood, as modified, does not teach wherein a multiplicity of fans are located adjacent to and above the one or more evaporators.

Heinrich teaches a TRU (Fig. 2) comprising cold heat exchangers (Fig. 2, 23) with a multiplicity of fans (Fig. 2, 24s), wherein at least one fan of the multiplicity of fans is located adjacent to and above (see pg. 13, lines 35-38 and pg. 14, lines 1-3, “The first, second and third heat exchangers 21, 22, 23 of each chamber 1, 2 are arranged one above the other in a heat exchanger column 25, the third heat exchanger 23 assuming the uppermost position, the first heat exchanger 21 the middle position and the second heat exchanger 22 the lowermost position. Above the heat exchanger column 25 is installed a circulating-air fan 24 ”) each of the cold heat exchangers.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Allwood, as modified, by disposing the multiplicity of fans adjacent to and above each of the one or more evaporators, as taught by Heinrich, in order to provide the predictable result of increasing the rate of heat transfer between the air within the TRU thereby cooling the products within, wherein placing the fan above the evaporators provides the predictable result of blowing air down towards the one or more evaporators thereby blowing air downwards on to the product below the evaporators.

Claims 2, 3, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allwood, Bowdish and Heinrich as applied to claim 1, in further view of Viegas et al. (US 2004/0216469).

Regarding claim 2, Allwood, as modified teach the TRU of claim 1, and Allwood teaches an air flow path (air flow path across the evaporators) however does not teach a heater located in an air flow path to raise the TRU temperature above the ambient temperature. 

Viegas teaches electric heater 78 in Fig. 3 used in a defrost mode (See paragraph 0045 and 0046) for defrosting an evaporator (Fig. 3, between 70 and 76) and located upstream of the evaporator in the direction of air flow from fan 72 (See Fig. 3) .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s invention to have modified the TRU of Allwood, as modified, by placing an electric heater upstream of the evaporator air flow path in order to provide the predictable result of defrosting the one or more evaporators thereby increasing the heat transfer efficiency of the one or more evaporators due to the removal of any ice/frost built up on the one or more evaporators during cooling of the TRU.

Regarding claim 3, Allwood, as modified, teaches the TRU of claim 2, and wherein Viegas, who was used to teach the heater of claim 2, is an electric heater (see paragraph 0046, lines 1-4).

Regarding claim 16, Allwood, as modified, teaches the method according to claim 15, as well as Allwood teaching an air flow path (air flow path across the evaporators), however does not teach a heater located in an air flow path to raise the TRU temperature above the ambient temperature. 

Viegas teaches electric heater 78 in Fig. 3 used in a defrost mode (See paragraph 0045 and 0046) for defrosting an evaporator (Fig. 3, between 70 and 76) and located upstream of the evaporator in the direction of air flow from fan 72 (See Fig. 3) .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s invention to have modified the TRU of Allwood by placing an electric heater upstream of the evaporator air flow path in order to provide the predictable result of defrosting the one or more evaporators thereby increasing the heat transfer efficiency of the one or more evaporators due to the removal of any ice/frost built up on the one or more evaporators during cooling of the TRU.

Regarding claim 17, Allwood, as modified, teaches the method of claim 16, and wherein Viegas, who was used to teach the heater of claim 2, is an electric heater (see paragraph 0046, lines 1-4).

Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allwood, Bowdish and Heinrich as applied to claim 1 and 15, in further view of Gement, Jr. (US 3,757,531).

Regarding claim 4, Allwood, as modified, teaches the TRU of claim 1, however does not teach a valve to divert a portion of the nitrogen from the vent pipe to injectors inside the TRU.

Gement teaches a cryogenic system of a TRU (Fig. 1; see column 1, lines 5-9, “This invention relates to apparatus for establishing and regulating the temperature of a defined space and, more particularly, relates to improved refrigeration apparatus for truck trailers and the like.”), comprising a diverter valve (annotated by Examiner in Figure 3 below) to divert a portion (Fig. 1, 19A) of the nitrogen from a vent pipe (Fig. 1, 19) into an injector (end of 19A in Fig. 1 is considered an injector because it injects cryogen into the trailer) inside of a trailer (Fig. 1, “trailer”) of a TRU (Fig. 1).


    PNG
    media_image3.png
    585
    824
    media_image3.png
    Greyscale

Figure 3: annotated Fig. 1 of Gement.

It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s filed invention to have modified the vent pipe of Allwood, as modified, by including a diverter valve fluidly connected to each vent pipe, as taught by Gement, in order to provide the similar and predictable predictable result of providing the option of releasing vaporized cryogen refrigerant in to the TRU which will have the effect of replacing the atmosphere within the TRU with an inert atmosphere comprising nitrogen which will inhibit the growth of bacteria as taught by Gement in column 1, lines 43-48.

Regarding claim 18, Allwood, as modified, teaches the method of claim 15, however the combination does not teach diverting a portion of the nitrogen from the vent pipe to injectors inside the TRU.

Gement teaches a cryogenic system of a TRU (Fig. 1; see column 1, lines 5-9, “This invention relates to apparatus for establishing and regulating the temperature of a defined space and, more particularly, relates to improved refrigeration apparatus for truck trailers and the like.”), comprising a diverter valve (annotated by Examiner in Figure 3 above) to divert a portion (Fig. 1, 19A) of the nitrogen from a vent pipe (Fig. 1, 19) into an injector (end of 19A in Fig. 1 is considered an injector because it injects cryogen into the trailer) inside of a trailer (Fig. 1, “trailer”) of a TRU (Fig. 1).

It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s filed invention to have modified the vent pipe of Allwood with the diverter valve taught by Gement in order to provide the predictable result of providing the option of releasing vaporized cryogen refrigerant in to the TRU which will have the effect of replacing the atmosphere within the TRU with an inert atmosphere comprising nitrogen which will inhibit the growth of bacteria as taught by Gement in column 1, lines 43-48.

Claim(s) 5, 6, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allwood, Bowdish and Heinrich as applied to claim 1 and 15, in further view of Bryant et al. (US 2013/0340444), hereinafter referred to as Bryant.

Regarding claim 5, Allwood, as modified, teaches the TRU of claim 1, and Allwood further teaches multiple compartments (Fig. 4, 18 and 26) each maintained at a different temperature (controlled by temperatures sensors 20 and 28 in Fig. 4; see pg. 11, lines 31-36 and pg. 12, lines 1-3 as well as line e5 of pg. 12, “In other words, when it is desired to cool two different compartments 18, 26 to two different temperatures…”) however do not teach wherein a multiplicity of insulated dividers which separate the TRU into the multiple compartments. 

Bryant teaches a TRU (Fig. 6,) comprising a multiplicity of insulated dividers (46) that allow the air conditioned space within the TRU to be divided in to zones which can be thermally isolated from one another (Fig. 6, 46; see paragraph 0026, “In one embodiment, the dividers 46 may include thermal insulation material to facilitate thermally isolating adjacent compartments 48 and/or zones 44.”) thereby allowing for storage spaces at different temperatures suitable for specific cargo.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the TRU of Allwood to have a multiplicity of insulated dividers, as taught by Bryant, in order to provide the predictable result of having more compartments within the TRU which can be kept at different temperatures wherein providing insulated walls between each of the compartment zones will provide the predictable result of preventing heat transfer between each compartment zone, thereby thermally isolating each compartment zone from one another, lending to the refrigerating flexibility of different items to be kept cold.

Regarding claim 6, Allwood, as modified, teaches the TRU of claim 5, wherein Allwood further teaches wherein the temperature of each of the multiple compartments is cooled by a separate evaporator (Fig. 4, 22 and 30) and fan system (as discussed already in claim 1 where Heinrich was used to modify each evaporator of Allwood to have a multiplicity of fans adjacent to and above each evaporator) controlled by one or more sensors (Fig. 4, 20 and 28) solenoid valves (Fig. 4, 14 and 16 are solenoid valves) within each compartment.

Regarding claim 19, Allwood, as modified, teaches the TRU of claim 15, Allwood further teaching multiple compartments (Fig. 4, 18 and 26) each maintained at a different temperature (controlled by temperatures sensors 20 and 28 in Fig. 4, pg. 12, “In other words, when it is desired to cool two different compartments 18, 26 to two different temperatures…”) however do not teach wherein a multiplicity of insulated dividers which separate the TRU into the multiple compartments. 

Bryant teaches a TRU (Fig. 6,) comprising a multiplicity of insulated dividers (46) that allow the air conditioned space within the TRU to be divided in to zones which can be thermally isolated from one another (Fig. 6, 46; see paragraph 0026, “In one embodiment, the dividers 46 may include thermal insulation material to facilitate thermally isolating adjacent compartments 48 and/or zones 44.”) thereby allowing for storage spaces at different temperatures suitable for specific cargo.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the TRU of Allwood to have a multiplicity of insulated dividers, as taught by Bryant, in order to provide the predictable result of having more compartments within the TRU which can be kept at different temperatures wherein providing insulated walls between each of the compartment zones will provide the predictable result of preventing heat transfer between each compartment zone, thereby thermally isolating each compartment zone from one another, lending to the refrigerating flexibility of different items to be kept cold.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allwood, Bowdish, Heinrich and Bryant as applied to claim 5, in further view of Kopecka et al. (US 2015/0316311), hereinafter referred to as Kopecka.

Regarding claim 7, Allwood, as modified, teaches the TRU of claim 5, wherein the nitrogen, carbon dioxide or cryogenic coolant supplies energy, stored within the one or more super-insulated vacuum tanks, supplies energy to the multiple compartments (inherent that matter with a temperature above 0 K has energy, meaning the fluid within tanks that flows to the evaporators has energy in the form of entropy, enthalpy and kinetic energy).

However, Allwood does not teach wherein the one or more super-insulated vacuum tanks is in a first compartment in the front of the TRU, and outside of the multiple storage compartments.

Kopecka teaches a multitemperature transport refrigeration system (Fig. 1, 100) which can use “a cryogenic liquid such as, but not limited to, liquid nitrogen, liquid carbon dioxide, or the like” (paragraph 0030) for cooling multiple compartments (152a-152c) wherein a first compartment (labeled in annotated Figure 4 by the Examiner above and is at TRU 110) located in the front of the TRU (paragraph 0032, “The TRU 110 is disposed on a front wall 130 of the refrigerated transport unit 125.”), and outside of the multiple storage compartments.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention to have modified Allwood, by adding a first compartment at the front of the TRU, as taught by Kopecka, in order to provide the predictable result of protecting the one or more super-insulated vacuum tanks from any road debri as opposed to them being under the TRU, thereby increasing the reliability of the TRU.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allwood, Bowdish, Heinrich and Bryant as applied to claim 5, in further view of Hammond (US 2009/0142154), hereinafter referred to as Hammond.

Regarding claim 9, Allwood, as modified, teaches the TRU of claim 5, however does not teach wherein the insulated dividers retract to a ceiling of the TRU.

Hammond teaches a TRU (Fig. 16, reference number 15 is a refrigeration unit (see paragraph 0055, lines 1-4), wherein a plurality of dividers (70s) are retractable to a ceiling (top of 18) of the TRU by way of tracks 60, thereby allowing for modification of the space within the TRU, to be divided, leading to flexibility about what portions of the TRU are to be refrigerated (paragraph 0014, “It is an object of the trailer insulated partitioning system to create a partitioning system that rolls-up. The ability to roll the partition up allows the partition to be moved out of the way while it is not being used. The roll-up allows the partition to be quickly raised and lowered to divide the trailer frame into a larger or smaller cavity to increase or decrease the volume of trailer that is being refrigerated.”).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the insulated dividers taught by Allwood to retract to the ceiling of the TRU, as taught by Hammond, in order to provide the similar and predictable result of increasing the flexibility of the space to be air conditioned/cooled, where one of the multiple compartments can all be connected to form a single, uniformly air conditioned compartment, or reduced to many compartments, thereby allowing for greater temperature control of each individual compartment, lending to the benefit of flexibility and increased efficiency.


Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allwood, Bowdish and Heinrich as applied to claim 1, in further view of Viegas et al. (US 2009/0071088), hereinafter referred to as Viegas’088.

Regarding claim 10, Allwood, as modified, teaches the TRU of claim 1, however does not teach wherein the TRU is insulated with Vacuum Insulated Panels on a plurality of sides.

Viegas’088 teaches a transport unit in the form of a trailer, comprising vacuum insulated panels (Fig. 2, 135s) on a plurality of sides (Fig. 2, each of sides 25), thereby insulating the transport unit from ambient conditions. (See paragraph 0030, “The vacuum insulation panels 135 and the foam insulation 140 cooperate to insulate the space 40.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s filed invention to have modified the TRU taught by Allwood, as modified, to further comprise vacuum insulated panels as the sides of the TRU, as taught by Viegas’088, in order to provide the similar and predictable result of insulating the compartments within the TRU from the ambient conditions surrounding the TRU, thereby improving thermal efficiency of the TRU.

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allwood, Bowdish and Heinrich as applied to claims 1 and 15 respectively, in further view of Viegas et al. (US 4,182,134), hereinafter referred to as Viagas’134.

Regarding claim 11, Allwood, as modified, teaches the TRU of claim 1, as well as a standard semi-trail tractor TRU (See Fig. 1 and the truck pulling trailer 10), however does not teach a predetermined semi-trailer tractor or a bolt mounting frame coupled to the TRU with a matching bolt layout as a bolt layout for semi-trailer tractor TRUs.

Viegas’134 teaches a bolt mounting frame (Fig. 1, comprising 20) coupled to a TRU (Fig. 2, particularly to 12) with a matching bolt layout (bolts match the holes for attaching the frame to the TRU) for a predetermined semi-trailer tractor TRU (Fig. 2 is considered a standard semi-trailer) for the purpose of attaching components to the trailer front wall which reduces  overall frame weight, wherein the frame takes the load of the parts in front directly to the frame (see column 5, lines 24-28, “the load of the parts in front directly to the planar frame which is bolted to the trailer front wall, the overall frame weight is reduced by avoiding unnecessary secondary members to box-in the frame”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the TRU of Allwood, as modified, to include a bolt mounting frame with bolts, as taught by Viegas’134, in order to provide the predictable result of attaching components of a refrigeration system to the front of the trailer while also using the frame to supports those components used in the refrigeration system outside of the trailer in order to provide the predictable result of saving space within the trailer.

Regarding claim 20, Allwood, as modified, teaches the method of claim 15, as well as a standard semi-trail tractor TRU (See Fig. 1 and the truck pulling trailer 10), however does not teach a predetermined semi-trailer tractor or a bolt mounting frame coupled to the TRU with a matching bolt layout as a bolt layout for semi-trailer tractor TRUs.

Viegas’134 teaches a bolt mounting frame (Fig. 1, comprising 20) coupled to a TRU (Fig. 2, particularly to 12) with a matching bolt layout (bolts match the holes for attaching the frame to the TRU) for a predetermined semi-trailer tractor TRU (Fig. 2 is considered a standard semi-trailer) for the purpose of attaching components to the trailer front wall which reduces  overall frame weight, wherein the frame takes the load of the parts in front directly to the frame (see column 5, lines 24-28, “the load of the parts in front directly to the planar frame which is bolted to the trailer front wall, the overall frame weight is reduced by avoiding unnecessary secondary members to box-in the frame”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the TRU of Allwood, as modified, to include a bolt mounting frame with bolts as taught by Viegas’134,in order to provide the predictable result of attaching components of a refrigeration system to the front of the trailer while also using the frame to supports those components used in the refrigeration system outside of the trailer in order to provide the predictable result of saving space within the trailer.


Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allwood, Bowdish and Heinrich as applied to claim 1, in further view of Cashin (US 6,408,632), hereinafter referred to as Cashin.

Regarding claim 13, Allwood, as modified, teaches the TRU of claim 1, wherein Allwood further teaches a multiplicity of cryogenic supply and vent lines (supply lines in annotated Figure 1 by the Examiner and vent lines 38’ and 40 in Fig. 4) however, does not teach wherein the multiplicity of cryogenic supply and vent lines have quick disconnect fittings.

Cashin teaches in column 8, lines 48-54, “The feed line 72 includes a flexible hose with a twist lock type adapter for manual or semi-automatic systems, or a male or female quick disconnect spline-type coupler for fully automatic systems.”, thereby teaching using quick disconnect fittings in cryogenic fluid lines.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the multiplicity of cryogenic supply and vent lines taught by Allwood with quick disconnect fittings, as taught by Cashin, in order to provide the predictable result of improving installation times as well as improve maintenance times when maintenance is required on any of the multiplicity of evaporators.

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claim(s) 14. There are no prior art teachings that would otherwise supplement or substitute the teachings of Allwood to arrive at the claimed invention. The prior art fails to teach the arrangement of “a multiplicity of cryogenic supply and vent lines that support sub-cryogenic freezing units within the TRU” as claimed. 
Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale  for changing the configuration to include vent lines that support sub-cryogenic freezing units within the TRU to arrive at the claimed invention, the reliance on said rationale is admonished  by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. by choosing different types and/or configurations of valves and conduits relative to each other ) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of Allwood require the specific arrangement of venting the nitrogen to that atmosphere or to a second compartment as disclosed and described therein on pg. 11, lines 5-10. One of ordinary skill in the art would recognize that any modifications to Allwood to arrive at the claimed invention would be based on improper hindsight, and would render Allwood inoperable for its intended purpose. Assuming arguendo, rearranging and/or replacing Allwood would change the principles of operation thereof, since it would require completely redesigning the structure of the apparatus such that the system achieves the intended purpose of providing the various modes of operation (i.e. an option for the spent cryogen coolant to be vented to sub-cryogenic freezing units), as currently described therein. Thus, a preponderance of evidence supports the allowability of the claim(s). 

Conclusion
Although no prior art rejections have been made herein for claim 8, a determination of allowability cannot yet be established. It has been held that “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art”, since prior art rejections “should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims”. See MPEP § 2173.06 (II). In the instant case, claim 8 contains a degree of indefiniteness wherein significant considerable speculation would be required for applying prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        

/BRIAN M KING/Primary Examiner, Art Unit 3763